Exhibit 10.22

OWENS CORNING

DEFERRED COMPENSATION PLAN

(As amended and restated, effective January 1, 2014)

SECTION 1

General

1.1 Purpose. The Owens Corning Deferred Compensation Plan (the “Plan”) has been
established by Owens Corning (the “Company”) to provide non-employee directors
and certain management employees with an opportunity to save in a tax effective
manner and thereby aiding in competitively attracting and retaining such
non-employee directors and management employees of exceptional ability.

1.2 Effective Date. The “Effective Date” of the Plan was January 1, 2007, and is
amended and restated, as set forth herein, effective January 1, 2014.

1.3 Operation and Administration. The authority to control and manage the
operation and administration of the Plan shall be vested in the Compensation
Committee (the “Committee”) of the Board of Directors of the Company (the “Board
of Directors”). In controlling and managing the operation and administration of
the Plan, the Committee shall have the rights, powers and duties, and may
delegate such powers and duties, as set forth in Section 8. Capitalized terms in
the Plan shall be defined as set forth in the Plan.

1.4 Plan Administrator. The “Plan Administrator” shall be the Committee and/or
the persons/individuals to whom administrative duties have been delegated by the
Committee.

1.5 Plan Year. The term “Plan Year” means the calendar year.

1.6 Applicable Law. The Plan shall be construed and administered in accordance
with the laws of the State of Ohio to the extent that such laws are not
preempted by the laws of the United States of America.

1.7 Number. Where the context admits, words in the singular shall include the
plural and the plural shall include the singular.

1.8 Notices. Any notice or document required to be filed with the Plan
Administrator or the Committee under the Plan will be properly filed if
delivered or mailed to the Plan Administrator, in care of the Company, at its
principal executive offices. The Plan Administrator may, by advance written
notice to affected persons, revise such notice procedure from time to time. Any
notice required under the Plan may be waived by the person entitled to notice.

1.9 Form and Time of Elections. Unless otherwise specified herein, each election
required or permitted to be made by any Participant or other person entitled to
benefits under the Plan, and any permitted modification or revocation thereof,
shall be in writing filed with the Plan Administrator at such times, in such
form, and subject to such restrictions and limitations as the Plan Administrator
shall require. Any elections made online in an electronic format or through an
online electronic system established by the Plan Administrator shall be
considered to have been made in writing for all purposes under the Plan.



--------------------------------------------------------------------------------

1.10 Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.

1.11 Adjustments. In the event of any increase or decrease in the number of
issued shares of common stock of the Company resulting from a subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock
dividend or other increase or decrease in shares, effected without receipt of
consideration by the Company, or other change in corporate or capital structure,
the number of shares or representative share equivalents in Participants’
Accounts shall be appropriately adjusted by the Committee; provided, however,
that any fractional shares resulting from any such adjustment shall be
eliminated. The decision of the Committee regarding any such adjustment shall be
final, binding and conclusive.

1.12 Intentions. The Plan is intended (a) to comply with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and official guidance
issued thereunder, and (b) to be “a plan which is unfunded and is maintained by
an employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). Notwithstanding any other provision
of this Plan, this Plan shall be interpreted, operated and administered in a
manner consistent with these intentions.

SECTION 2

Participation

2.1 Participant. Subject to the terms of the Plan, a director of the Company who
is not an employee of the Company or any of its subsidiaries (a “Non-Employee
Director”) and such management level employees as shall be selected by the
Committee (each, a “Management Employee”) shall be eligible to make deferrals
under the Plan.

2.2 Deferral Election. A Non-Employee Director or Management Employee shall
become a “Participant” in the Plan by electing to defer payment of all or a
portion of his or her Eligible Compensation, as defined below, pursuant to the
terms of a “Deferral Election.” Except as provided below, a Participant’s
Deferral Election with respect to Eligible Compensation for services to be
performed in a Plan Year shall be filed before the end of the preceding Plan
Year; provided, however, that the initial Deferral Election of a new Participant
may be filed within 30 days after the date on which such individual first became
eligible to become a Participant, to the extent permitted under Code section
409A, and shall be applicable only to Eligible Compensation for services to be
performed by the Participant after the Deferral Election is filed. To the extent
that a Participant is eligible to defer Eligible Compensation that qualifies as
“performance-based compensation” under Code section 409A, as determined by the
Plan Administrator, Deferral Elections with respect to such performance-based
compensation must be filed at least six months prior to the end of the incentive
performance period for such compensation, to the extent permitted under Code
section 409A. Notwithstanding the preceding sentence, the Plan Administrator may
require that, for such performance-based compensation, Deferral Elections must
be made during the open enrollment period occurring in the Plan Year prior to
the Plan Year in which the performance period ends.

 

2



--------------------------------------------------------------------------------

2.3 Eligible Compensation. For purposes of the Plan, “Eligible Compensation” for
a Plan Year means:

(a) for a Non-Employee Director, the Non-Employee Director’s cash compensation
including the cash portion of the annual retainer, the chair retainer and the
meeting fees for services performed in such Plan Year; and

(b) for a Management Employee, up to 100% of the Management Employee’s base
salary and/or up to 100% of cash incentive compensation for the Plan Year
including such payments payable under the Owens Corning Corporate Incentive
Plan, the Owens Corning Sales Incentive Plan and the Owens Corning Long-Term
Incentive Plan. Notwithstanding the foregoing, the Plan Administrator may limit
the total percentage of base salary which may be deferred to less than 100% for
purposes of payroll and administrative feasibility.

SECTION 3

Employer Contributions

3.1 Restoration of Employer Matching Contributions. Effective for Plan Years
beginning on or after January 1, 2014, within 60 days after the end of each Plan
Year, the Company shall credit to the Matching Restoration Account (as defined
below) of each Participant who is a Management Employee as of the last day of
such Plan Year an amount (a “Matching Restoration Contribution”) equal to the
excess of:

(i) 100% of the sum of (a) the base salary and annual incentive compensation
deferred by the Participant and credited to the Participant’s Deferral Account
for such Plan Year pursuant to Section 2 of this Plan plus (b) the elective
deferrals, other than catch-up contributions, credited to the Participant’s
account for such Plan Year under the Owens Corning Savings Plan (the “Savings
Plan”), in each case disregarding elective deferrals in excess of 6% of such
Participant’s compensation, as defined in the Savings Plan but without regard to
the limit imposed under Code section 401(a)(17), over

(ii) the matching contributions allocated to the Participant’s account for such
Plan Year under the Savings Plan;

provided, however, that the amounts credited to the Participant’s Matching
Restoration Account for any Plan Year pursuant to this Section 3.1 shall not
exceed the total employer matching contributions that would be provided under
the Savings Plan absent any plan-based restrictions that reflect limits on
qualified plan contributions under the Code.

 

3



--------------------------------------------------------------------------------

3.2 Restoration of Profit Sharing Contributions. Effective for Plan Years
beginning on or after January 1, 2014, within 60 days after the end of each Plan
Year, the Company shall credit to the Profit Sharing Restoration Account (as
defined below) of each Participant who is a Management Employee as of the last
day of such Plan Year an amount (a “Profit Sharing Restoration Contribution”)
equal to the excess of:

(i) 2% of the Participant’s compensation for such Plan Year, as defined in the
Savings Plan but without regard to the limit imposed under Code section
401(a)(17), over

(ii) the profit sharing contribution allocated to such Participant’s account for
such Plan Year under the Savings Plan.

3.3 Make-Up Contributions. Effective for Plan Years beginning on or after
January 1, 2014, within 60 days after the end of each Plan Year, the Company
shall credit to the Make-Up Account (as defined below) of each Participant who
is a Management Employee as of the last day of such Plan Year an amount (a
“Make-Up Contribution”) equal to 6% of the amount of the base salary and annual
incentive compensation credited to the Participant’s Deferral Account for such
Plan Year under Section 2 of this Plan. Such Make-Up Contribution is intended to
make the Participant whole for the reduction in the Participant’s compensation
under the terms of the Savings Plan due to the elective deferrals elected by the
Participant under Section 2 of this Plan.

SECTION 4

Plan Accounting

4.1 Deferred Compensation Accounts. Accounts shall be established on behalf of
each Participant, which shall consist of the following subaccounts
(collectively, the “Accounts”):

(a) A Deferral Account shall be maintained on behalf of each Participant for
each Plan Year (referred to herein as a “class year”) for which the Participant
makes a Deferral Election, which shall be credited with the amount which would
have been paid to the Participant as Eligible Compensation for such class year
if it had not been deferred during such class year. Such crediting shall occur
as of the date on which the Eligible Compensation would have been paid to the
Participant if it had not been deferred. A Participant shall at all times be
100% vested in any amounts credited to his or her Deferral Account for each such
class year.

(b) A Matching Restoration Account shall be maintained on behalf of each
Participant for each class year in which a Matching Restoration Contribution is
credited to such Participant’s Account pursuant to Section 3.1. Such crediting
shall occur within 60 days after the last day of the Plan Year to which the
Matching Contribution applies. Subject to Section 5.10, a Participant shall at
all times be 100% vested in any amounts credited to his or her Matching
Restoration Account for each such class year.

(c) A Profit Sharing Restoration Account shall be maintained on behalf of each
Participant for each class year in which a Profit Sharing Restoration
Contribution is credited to such Participant’s Account pursuant to Section 3.2.
Such crediting shall occur within 60 days after the last day of the Plan Year to
which the Profit Sharing Restoration Contribution applies. Subject to
Section 5.10, a Participant shall at all times be 100% vested in any amounts
credited to his or her Profit Sharing Restoration Account for each such class
year.

(d) A Make-Up Account shall be maintained on behalf of each Participant for each
class year in which a Make-Up Contribution is credited to such Participant’s
Account pursuant to Section 3.3. Such crediting shall occur within 60 days after
the last day of the Plan Year to which the Make-Up Contribution applies. Subject
to Section 5.10, a Participant shall at all times be 100% vested in any amounts
credited to his or her Make-Up Account for each such class year.

 

4



--------------------------------------------------------------------------------

4.2 Adjustment of Accounts. The Accounts of a Participant shall be adjusted from
time to time in accordance with procedures established by the Committee to
reflect the increase or decrease in value from the investment funds to which the
Participant’s Accounts are allocated. Each such account may be allocated to one
or more investment funds. Investment funds may include a fund indexed to the
value of Owens Corning common stock and any such other investment options that
the Committee specifies from time to time. To the extent and in the manner
permitted by the Committee, the Participant may elect to have different portions
of his or her Account balances adjusted for any period on the basis of different
investment elections made with respect to the Account for each class year.
Notwithstanding the election by Participants of certain investments as described
herein and the adjustment of their Accounts based on such investment decisions
in accordance with uniform rules established by the Committee, the Plan does not
require, and no trust or other instrument maintained in connection with the Plan
shall require, that any assets or amounts which are set aside in trust or
otherwise for the purpose of paying Plan benefits shall actually be invested in
the investment alternatives selected by Participants. Such investment options
may, at the discretion of the Committee be representative or hypothetical for
purposes of the Plan. If no investment election has been made by the
Participant, a Participant’s Accounts shall be credited to a default investment
fund as established from time to time by the Committee.

4.3 Statement of Accounts. As soon as practicable after the end of each Plan
Year, and at such other times as determined by the Committee, the Company shall
provide each Participant with a statement of the transactions in the
Participant’s Accounts during that Plan Year and the Participant’s Account
balance as of the end of the Plan Year. Alternatively, Account statements,
transaction information and Account balance information shall be made available
and accessible to Participants online through an electronic system established
by the Plan Administrator.

SECTION 5

Distributions

5.1 General. Subject to this Section 5 and Section 6 (relating to distributions
upon a change in control), the balance of each of a Participant’s Accounts shall
be distributed upon the Participant’s “separation from service” (as defined
under Code section 409A) with the Company if they are an employee or as a member
of the Board of Directors if they are a Non-Employee Director, or upon the
commencement date as elected by the Participant in the Participant’s
“distribution election” (as defined below) with respect to such Account. All
such distributions shall commence and be made in compliance with Code section
409A and applicable regulations thereunder. Distribution shall be made in either
(i) a single lump sum, (ii) in annual installments over 5 or 10 years or
(iii) effective for amounts deferred in Plan Years beginning on or after
January 1, 2014, in annual installments of a specified dollar amount (until the
remaining balance of the amount subject to such election is less than such
specified amount, following which the final installment shall be equal to such
remaining balance), as elected by the Participant in the Participant’s
Distribution Election. Notwithstanding anything in this Plan or any Agreement to
the contrary, distributions made on account of the death of the Participant
shall be in the form of a lump sum. If no election is made with respect to an
Account the default form of distribution shall be a single lump sum payment.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, distributions may not be made upon the separation
from service of a Participant who is a “specified employee” (as defined in Code
section 409A) before the date which is six months after the date of such
Participant’s separation from service (or, if earlier, the date of death of the
Participant). Any payments that would otherwise be made during this period of
delay shall be accumulated and paid on the first day of the seventh month
following the Participant’s separation from service (or, if earlier, the first
day of the month after the Participant’s death).

5.2 Distribution Election. A Participant’s Deferral Election shall specify the
number or dollar amount of payments in which the Participant’s Account with
respect to the class year to which the Deferral Election relates shall be
distributed and shall specify the commencement date for distribution of the
deferred amounts (a “Distribution Election”). A Participant’s Distribution
Election may independently specify either or both of the following: (i) a
specific distribution commencement date, and/or (ii) distribution commencing
upon the Participant’s separation from service or a specified anniversary of the
Participant’s separation from service; provided that a Participant may elect to
receive a distribution of his or her Matching Restoration Account, Profit
Sharing Restoration Account and Make-Up Account only upon the Participant’s
separation from service or a specified anniversary of such separation from
service. Where a Participant has selected both a specific distribution date and
distribution upon separation from service or an anniversary of such separation
from service, the distribution shall commence upon the first such date to occur.
A Participant’s Distribution Election may only be changed, subject to the
following:

(a) Any such change in a Participant’s Distribution Election will not take
effect until at least 12 months after the change is made;

(b) Payments under the changed Distribution Election may not begin until at
least 5 years after the date when payments would otherwise have begun; and

(c) Any such change in a Participant’s Distribution Election must be made at
least 12 months before the date distribution was scheduled to commence; and

(d) There shall be no more than two changes allowed to the Distribution Election
applicable to any given class year.

(e) Participants shall be permitted to elect to change their Distribution
Election as set forth above to further delay the deferred distribution date as
specified in their Distribution Election. To be effective, an election to
further delay the deferred distribution date must otherwise meet the
requirements of this Section 5.2(a)-(d).

5.3 Cash-out of Small Accounts. Notwithstanding the date or form of payment
elected by a Participant and to the extent permitted by Code section 409A
without penalty or interest, if the vested balance of a Participant’s entire
Account is less than or equal to the then-applicable limit under Code section
402(g) ($17,500 for 2013) as of the last day of any Plan Year ending upon or
following such Participant’s separation from service, such Account shall be paid
to such Participant in a lump sum within 60 days after such date.

5.4 Medium of Payment. All distributions from Participants’ Accounts shall be
distributed by the Company in cash only.

 

6



--------------------------------------------------------------------------------

5.5 Beneficiary. Subject to the terms of the Plan, any benefits payable to a
Participant under the Plan that have not been paid at the time of the
Participant’s death shall be paid at the time and in the form of a lump sum
payment, determined in accordance with the foregoing provisions of the Plan, to
the beneficiary designated by the Participant in writing filed with the Plan
Administrator in such form and at such time as the Plan Administrator shall
require. A beneficiary designation form will be effective only when the signed
form is filed with the Plan Administrator while the Participant is alive and
will cancel all beneficiary designation forms filed earlier. If a deceased
Participant failed to designate a beneficiary, or if the designated beneficiary
of a deceased Participant dies before the Participant or before complete payment
of the Participant’s benefits, the remaining unpaid amounts shall be paid, in a
lump sum, to the legal representative or representatives of the estate of the
last to die of the Participant and the Participant’s designated beneficiary.

5.6 Distributions to Disabled Persons. Notwithstanding the provisions of this
Section 5, if, in the Plan Administrator’s opinion, a Participant or beneficiary
is under a legal disability or is in any way incapacitated so as to be unable to
manage such individual’s financial affairs, the Plan Administrator may direct
that payment be made to a relative or friend of such individual for such
individual’s benefit until claim is made by a conservator or other person
legally charged with the care of such individual’s person or estate, and such
payment shall be in lieu of any such payment to such Participant or beneficiary.
Thereafter, any benefit under the Plan to which such Participant or beneficiary
is entitled shall be paid to such conservator or other person legally charged
with the care of such individual’s person or estate.

5.7 Benefits May Not be Assigned. Neither the Participant nor any other person
shall have any voluntary or involuntary right to commute, sell, assign, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt of the amounts, if any, payable hereunder, or any part
hereof, which are expressly declared to be unassignable and non-transferable. No
part of the amounts payable shall be, prior to actual payment, subject to
seizure or sequestration for payment of any debts, judgments, alimony or
separate maintenance owed by the Participant or any other person, or be
transferred by operation of law in the event of the Participant’s or any other
person’s bankruptcy or insolvency.

5.8 Effect of Taxation. If a portion of a Participant’s Account balances is
includible in income as a result of the Plan’s failure to meet the requirements
of Code section 409A, such portion shall be distributed immediately to the
Participant.

5.9 Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed to the extent that the Committee
reasonably anticipates the occurrence of one or more of the following events:

(a) The Company’s deduction with respect to such payment otherwise would be
limited or eliminated by application of Code section 162(m); or

(b) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment subject to this subsection 5.9 shall be paid in
accordance with Code section 409A.

 

7



--------------------------------------------------------------------------------

5.10 Breach of Covenants. If a Participant breaches any non-competition,
non-disclosure, non-solicitation or similar obligation with the Company or is
terminated by the Company for Cause, then all amounts contributed by the Company
under this Plan (other than amounts deferred at the election of the Participant
pursuant to Section 2.2), including Matching Restoration Contributions, Profit
Sharing Restoration Contributions and Make-Up Contributions, and any earnings
with respect to such contributions, shall be forfeited by the Participant. For
purposes of this Plan, “Cause” shall have the meaning set forth in any
employment agreement between the Company and the Participant or, if such term is
not defined in any such employment agreement, “Cause” shall mean the
Participant’s (i) conviction of any felony or failure to contest prosecution of
a felony, (ii) willful misconduct or dishonesty that is harmful to the Company’s
business or reputation or (iii) serious violation of the Company’s Business Code
of Conduct.

SECTION 6

Change in Control

6.1 In the event of a “change in control” (as defined in subsection 6.2 below),
the balance of each of a Participant’s Accounts shall be distributed in an
immediate lump sum payment upon the “payment date” (as defined below); provided
that such change in control also qualifies as a “change in control event” as
described in IRS regulations under Code section 409A. Such distribution shall be
made to the Participant regardless of any elections providing for later
distribution that may otherwise be applicable under the Plan. The “payment date”
upon a change in control will be within 30 days following the change in control.

6.2 A “change in control” shall have the same meaning as set forth in the Owens
Corning 2013 Stock Plan. In all cases, a change in control under this section of
the Plan shall be interpreted and administered in compliance with the terms and
provisions of Code section 409A and regulations thereunder.

SECTION 7

Source of Benefit Payments

Neither a Participant nor any other person shall, by reason of the Plan, acquire
any right in or title to any assets, funds or property of the Company
whatsoever, including, without limitation, any specific funds, assets, or other
property which the Company, in its sole discretion, may set aside in
anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the amounts, if any, payable under the Plan, unsecured by
any assets of the Company. Nothing contained in the Plan shall constitute a
guarantee by the Company that the assets of the Company shall be sufficient to
pay any benefits to any person.

 

8



--------------------------------------------------------------------------------

SECTION 8

Committee

8.1 Powers of Committee. Responsibility for the day-to-day administration of the
Plan shall be vested in the “Plan Administrator,” which shall be the Committee.
The authority to control and manage all other aspects of the operation and
administration of the Plan shall also be vested in the Committee. The Committee
is authorized to interpret the Plan, to establish, amend, and rescind any rules
and regulations relating to the Plan, to determine the terms and provisions of
any agreements made pursuant to the Plan, and to make all other determinations
that may be necessary or advisable for the administration of the Plan. Except as
otherwise specifically provided by the Plan, any determinations to be made by
the Committee under the Plan shall be decided by the Committee in its sole
discretion. Any interpretation of the Plan by the Committee and any decision
made by it under the Plan is final and binding on all persons.

8.2 Delegation by Committee. The Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.

8.3 Information to be Furnished to Committee. The Company shall furnish the
Committee with such data and information as may be required for it to discharge
its duties. The records of the Company as to a Participant’s membership on the
Board shall be conclusive on all persons unless determined to be incorrect.
Participants and other persons entitled to benefits under the Plan must furnish
the Committee such evidence, data or information as the Committee considers
desirable to carry out the Plan.

8.4 Liability and Indemnification of Committee. No member or authorized delegate
of the Committee shall be liable to any person for any action taken or omitted
in connection with the administration of the Plan unless attributable to such
individual’s own fraud or willful misconduct; nor shall the Company be liable to
any person for any such action unless attributable to fraud or willful
misconduct on the part of a director or employee of the Company. The Committee,
the individual members thereof, and persons acting as the authorized delegates
of the Committee under the Plan, shall be indemnified by the Company against any
and all liabilities, losses, costs and expenses (including legal fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against the Committee or its members or authorized delegates by reason
of the performance of a Committee function if the Committee or its members or
authorized delegates did not act dishonestly or in willful violation of the law
or regulation under which such liability, loss, cost or expense arises. This
indemnification shall not duplicate but may supplement any coverage available
under any applicable insurance.

SECTION 9

Claims for Benefits.

9.1 Filing a Claim. A Participant or his or her authorized representative may
file a claim for benefits under the Plan. Any claim must be in writing and
submitted to the Committee at such address as may be specified from time to
time. Claimants will be notified in writing of approved claims, which will be
processed as claimed. A claim is considered approved only if its approval is
communicated in writing to a claimant.

 

9



--------------------------------------------------------------------------------

9.2 Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Committee. If special circumstances (such as for a hearing)
require a longer period, the claimant will be notified in writing, prior to the
expiration of the 90-day period, of the reasons for an extension of time;
provided, however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.

9.3 Reasons for Denial. A denial or partial denial of a claim will be dated and
signed by the Committee and will clearly set forth:

(a) the specific reason or reasons for the denial;

(b) specific reference to pertinent Plan provisions on which the denial is
based;

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) an explanation of the procedure for review of the denied or partially denied
claim set forth below, including the claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse benefit determination on
review.

9.4 Review of Denial. Upon denial of a claim, in whole or in part, a claimant or
his or her duly authorized representative will have the right to submit a
written request to the Committee for a full and fair review of the denied claim
by filing a written notice of appeal with the Committee within 60 days of the
receipt by the claimant of written notice of the denial of the claim. A claimant
or the claimant’s authorized representative will have, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and may submit issues
and comments in writing. The review will take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his or her
request must include a description of the issues and evidence he or she deems
relevant. Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.

9.5 Decision Upon Review. The Committee will provide a prompt written decision
on review. If the claim is denied on review, the decision shall set forth:

(a) the specific reason or reasons for the adverse determination;

(b) specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

10



--------------------------------------------------------------------------------

(c) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

(d) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, as
well as a statement of the claimant’s right to bring an action under
Section 502(a) of ERISA.

A decision will be rendered no more than 60 days after the Committee’s receipt
of the request for review, except that such period may be extended for an
additional 60 days if the Committee determines that special circumstances (such
as for a hearing) require such extension. If an extension of time is required,
written notice of the extension will be furnished to the claimant before the end
of the initial 60-day period.

9.6 Finality of Determinations; Exhaustion of Remedies. To the extent permitted
by law, decisions reached under the claims procedures set forth in this Section
shall be final and binding on all parties. No legal action for benefits under
the Plan shall be brought unless and until the claimant has exhausted his or her
remedies under this Section. In any such legal action, the claimant may only
present evidence and theories which the claimant presented during the claims
procedure. Any claims which the claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been irrevocably
waived. Judicial review of a claimant’s denied claim shall be limited to a
determination of whether the denial was an abuse of discretion based on the
evidence and theories the claimant presented during the claims procedure.

9.7 Limitations Period. Any suit or legal action initiated by a claimant under
the Plan must be brought by the claimant no later than one year following a
final decision on the claim for benefits by the Committee. The one-year
limitation on suits for benefits will apply in any forum where a claimant
initiates such suit or legal action.

SECTION 10

Amendment and Termination

The Committee may, at any time, amend or terminate the Plan (including the rules
for administration of the Plan), subject to the following:

(a) Subject to the following provisions of this Section 10, no amendment or
termination may materially adversely affect the rights of any Participant or
beneficiary under the Plan.

(b) The Committee may revoke the right to continue to defer Eligible
Compensation under the Plan; provided that no such revocation shall apply
mid-year to the Eligible Compensation of any Participant in the Plan Year such
revocation is adopted. To the extent that the revocation is adopted by the
Committee after the beginning of a Plan Year, the revocation shall apply
commencing for the following Plan Year.

 

11



--------------------------------------------------------------------------------

(c) Upon termination of the Plan, no further deferrals of Eligible Compensation
shall be permitted; however, earnings, gains and losses shall continue to be
credited to Accounts in accordance with Section 4 until the Account balances are
fully distributed.

(d) The Plan may not be amended to delay the date on which benefits are
otherwise payable under the Plan without the consent of each affected
Participant and subject to restrictions on such delays under Code section 409A
as set forth in subsection 5.2 above.

(e) Upon termination of the Plan, distribution of balances in Accounts shall be
made to Participants and beneficiaries in the manner and at the time described
in Section 5, unless the Committee determines in its sole discretion that all
such amounts shall be distributed upon termination in accordance with the
requirements under Code section 409A.

(f) The Board of Directors may, from time to time, substitute itself, or another
committee of the Board, for the Committee under this Section 10. The Committee
may delegate the authority to amend or restate the Plan as it deems necessary or
appropriate.

*    *    *

By virtue and in exercise of the amending power reserved to the Company by
Section 10 of the Plan and designated to the undersigned officer of the Company
by resolution of the Company’s Board of Directors, the Plan is hereby amended
and restated in its entirety, effective January 1, 2014 (unless otherwise
indicted), as reflected in this document entitled “Owens Corning Deferred
Compensation Plan (As amended and restated, effective January 1, 2014).”

The Company has caused the aforementioned amendment and restatement to be
executed on its behalf by the undersigned duly authorized officer this     day
of             , 2013.

 

Owens Corning By  

 

  Daniel T. Smith   Senior Vice President – Human Resources

 

12